      Case 2:20-cr-00054 Document 62 Filed 02/26/21 Page 1 of 1 PageID #: 257




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
        Plaintiff,                               )
                                                 )
vs.                                              )   CRIMINAL ACTION NO. 2:20-cr-00054
                                                 )
NEDELTCHO VLADIMIROV,                            )
                                                 )
        Defendant.                               )

                                             ORDER

        The Federal Grand Jury has returned a Superseding Indictment against the above-named

Defendant. Accordingly, it is hereby ORDERED that an Initial Appearance and Arraignment

Hearing shall take place before the undersigned Magistrate Judge on Thursday, March 4, 2021

at 1:00 p.m. in Charleston (District Courtroom A-5000).

        The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel;

to the Assistant United States Attorney; to the United States Probation Office; and to the Office of

the United States Marshals Service.

        ENTERED: February 26, 2021.
